                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                             3:19 CV 109

SHARIKA M. ROBINSON,                                )
                                                    )
                     Plaintiff,                     )
v.                                                  )
                                                    )
ROBINSON, BRADSHAW & HINSON,                        )
P.A., ALLEN ROBERTSON,                              )                   ORDER
JONATHAN KRISKO, ROBERT                             )
HARRINGTON, and GREGORY                             )
SKIDMORE,                                           )
                                                    )
                Defendants.                         )
_________________________________                   )

       This matter is before the Court on the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 19) filed by Charles E. Johnson. The Motion indicates that Mr. Johnson,

a member in good standing of the Bar of this Court, is local counsel for Defendants and

that he seeks the admission of Jocelyn R. Cuttino, who the Motion represents as being a

member in good standing of the Bar of the District of Columbia, the California State Bar,

and the Virginia State Bar. It further appears that the requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 19) and ADMITS Jocelyn R.

Cuttino to practice pro hac vice before the Court in this matter while associated with local

counsel.

                                        Signed: April 1, 2019
